MORROW, P. J.
The offense is robbery; punishment fixed at confinement in the penitentiary for a period of 25 years.
From the testimony of H. L. Ritchie, the alleged injured party, his drug store was entered by the appellant, who, producing a pistol, aiming it at the head of the witness, and threatening to kill him, caused him to hold up his hands and sit down on the floor with his back to the appellant while he robbed the cash drawer of about $150 in money. The appellant was not masked, but had grease spots on his face, apparently so placed on purpose. Ritchie was positive in his testimony touching the- identity of the appellant. Thomas, who was also a victim of the robbery, was
*945positive in identifying the appellant as the offender. .
Appellant testified in his own behalf, and denied his identity as the robber, claiming that he was at a dance at Dai-Oak at the time the robbery was committed.
No complaints of the procedure are brought up for review. The indictment appears regular, and the evidence is sufficient.
The judgment is affirmed.